EXHIBIT 99.1 CONTACT: Kenneth A. Posner Chief of Investment Analytics and Investor Relations Executive Phone: (212) 399-4020 E-mail: Kposner@cbfcorp.com CAPITAL BANK FINANCIAL CORP. REPORTS THIRD QUARTER NET INCOME OF $11.4 MILLION OR $0.22 PER DILUTED SHARE AND CORE NET INCOME OF $12.7 MILLION OR $0.24 PER DILUTED SHARE · Loan originations increased 68% from the prior year third quarter to $291.3 million; · Total cost of deposits declined during the quarter by five basis points to 0.38%; · Net interest margin increased during the quarter by thirteen basis points to 4.45%; · Resolved $79.0 million in problem assets on strong long collections and REO sales; · Repurchased 600,000 shares and ended the quarter with a Tier 1 leverage ratio of 14.5%; · Recorded Southern Community Financial Corporation measurement period adjustments, which increased estimated fair values of loans by $43.2 million. Coral Gables, Fla. (October 17, 2013) - Capital Bank Financial Corp. (Nasdaq: CBF) (the “Company”) today reported third quarter 2013 net income of $11.4 million, or $0.22 per diluted share, an increase of 29% compared to net income of $9.4 million, or $0.17 per diluted share, for the second quarter of 2013.Core net income for the third quarter of 2013, increased 20% to $12.7 million, or $0.24 per diluted share, compared to core net income of $10.6 million, or $0.20 per diluted share for the second quarter of 2013. Core adjustments for the third quarter of 2013 included $1.1 million of non-cash equity compensation associated with original founder awards, $0.8 million of income from the reduction of contingent value right (“CVR”) expected payouts, a $0.4 million gain on extinguishment of debt related to $8.0 million in prepayments of trust preferred securities, a $0.1 million loss on investment securities, and a tax adjustment of $1.6 million associated with changes in certain statutory rates that were enacted into law during the third quarter, which are effective in future years. The reconciliation of non-GAAP measures (including core net income, tangible book value and tangible book value per share), which the Company believes facilitate the assessment of its banking operations and peer comparability, is included in tabular form at the end of this release.In addition, the reconciliation of the impact of measurement period adjustments details the retrospective adjustments and their impact on the operating results of the Company during the fourth quarter of 2012 and the first and second quarters of 2013. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank Financial Corp., commented, “I am very pleased with our improving return on assets and continued momentum in loan originations, which were up 68% year-over-year. We remain committed to further improvements in return on assets and return on tangible equity and to generating organic growth in loans and core deposits.” - MORE - CBF Reports Third Quarter Results Page 2 October 17, 2013 Chris Marshall, Chief Financial Officer of Capital Bank Financial Corp., added, “Our third quarter results reflect consistent improvement across our company, but most importantly in our bottom line.Despite the sluggish economy, we continue to generate new business with top tier clients, while carefully exiting less profitable, higher risk relationships. ” Financial Discussion The Company’s banking operations began with the acquisitions of three banks from the FDIC on July 16, 2010 and subsequently included the acquisitions of TIB Financial Corp. on September 30, 2010, Capital Bank Corporation on January 28, 2011, Green Bankshares, Inc. on September 7, 2011 and Southern Community Financial Corporation on October 1, 2012.Accordingly, operating results for the three and nine months ended September 30, 2013 and 2012 are not generally comparable. As previously discussed in the Company’s annual report on Form 10-K, the initial estimated fair values of assets acquired and liabilities assumed for the acquisition of Southern Community Financial Corporation were based on the information that was available at the time to make the preliminary estimates of fair value.During the third quarter of 2013, we concluded that the underlying asset quality should lead to stronger than initially expected credit performance for the Southern Community Financial Corporation loan portfolio, which required revisions to the original estimated fair value amounts.As required by the acquisition method of accounting, the Company retrospectively adjusted the acquisition date balance sheet and the results of operations of the fourth quarter of 2012 and first two quarters of 2013 to reflect the following: (1) increase in the estimated fair value of the loan portfolio; (2) increase in the associated CVR ; (3)decrease in the deferred tax asset related to the increased value of loans; and (4) decrease in Goodwill caused by the net effect of these adjustments. All amounts presented in this press release reflect such adjustments.A reconciliation of their impact on the acquired assets, assumed liabilities and prior period operating results is included in tabular form at the end of this release. Loan Portfolio and Composition During the third quarter, the loan portfolio decreased by $121.8 million, or 3%, to $4.5 billion as originations of $291.3 million were offset by $65.8 million of resolutions of problem loans and $337.0 and $10.3 million of principal repayments and transfers to OREO, respectively. Commenting on this performance, Mr. Taylor stated, “We are seeing intense competition involving long-term fixed rates and unattractive credit terms for commercial and commercial real estate loans that we believe would be imprudent for us to match.To achieve our loan growth goals in this difficult environment, we are continuing to invest in our salesforce and realigning certain parts of the commercial team to more effectively identify and manage payoff risk.” - MORE - CBF Reports Third Quarter Results Page 3 October 17, 2013 The relative composition of the Company’s loan portfolio at the end of the third and second quarters of 2013 and the fourth quarter of 2012, was as follows: September 30, June 30, December 31, Commercial real estate 29
